Smith, Judge.
In Henrickson v. Sammons, 263 Ga. 331 (434 SE2d 51) (1993), the Supreme Court reversed Division 1 of the opinion of this court in this case wherein we affirmed the trial court’s grant of summary judgment to appellees on the ground that the action was time barred. Accordingly, Division 1 of the judgment of this court in Henrickson v. *579Pain Control &c. of Ga., 205 Ga. App. 843 (424 SE2d 27) (1992) is vacated. The judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed and the case remanded.
Decided October 19, 1993.
Schildmeyer, Mackinson & Katz, Mary P. Schildmeyer, for appellant.
Sullivan, Hall, Booth & Smith, Timothy H. Bendin, Eleanor L. Martel, for appellees.

Judgment reversed and remanded.


Pope, C. J., and Johnson, J., concur.